47 N.Y.2d 946 (1979)
National Bank of North America, Respondent,
v.
Edward Chu, Appellant, et al., Defendants.
Court of Appeals of the State of New York.
Argued June 8, 1979.
Decided June 28, 1979.
Lester Nelson and Jeffrey W. Herrman for appellant.
Edward N. Meyer for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and MEYER; Judge FUCHSBERG taking no part.
Order reversed, with costs, and plaintiff's motion for summary judgment denied for reasons stated in the dissenting *948 memorandum by Mr. Justice LEONARD H. SANDLER at the Appellate Division (64 AD2d 573, 575-577).